                                          Case 3:19-cv-01526-JCS Document 23 Filed 06/16/20 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6
                                         SAMUEL LOVE,
                                   7                                                       Case No. 19-cv-01526-JCS
                                                        Plaintiff.
                                   8
                                                 v.                                        ORDER TO SHOW CAUSE
                                   9
                                         CARLOS S. FREEMAN, et al.,
                                  10
                                                        Defendants.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13          Pursuant to Civil L.R. 16-2, a case management conference was held on June 12, 2020,

                                  14   before this Court in the above-entitled case. Plaintiff was present. Defendant was not present.

                                  15          IT IS HEREBY ORDERED that Plaintiff appear on July 10, 2020, at 2:00 p.m., before

                                  16   Chief Magistrate Judge Joseph C. Spero, in Courtroom F, 15th Floor, 450 Golden Gate Avenue, San

                                  17   Francisco, California, and then and there to show cause why this action should not be dismissed for

                                  18   Plaintiff’s failure to prosecute. This Order to Show Cause will be vacated if Plaintiff files their

                                  19   Motion for Default Judgment by June 19, 2020.

                                  20          IT IS SO ORDERED.

                                  21   Dated: June 16, 2020

                                  22                                                   ______________________________
                                                                                       JOSEPH C. SPERO
                                  23                                                   United States Chief Magistrate Judge

                                  24

                                  25

                                  26

                                  27

                                  28
